Citation Nr: 1033511	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  03-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), major 
depressive disorder and panic disorder with agoraphobia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for total disability based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1962 to April 
1966.

This case comes to the Board of Veterans' Appeals (Board) from an 
April 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island.

In March 2007, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development.  Specifically, the Board instructed the AMC/RO to 
obtain any additional service treatment records (STRs) or service 
personnel records (SPRs).  As well, the AMC/RO was instructed to 
schedule the Veteran for a VA examination for a medical nexus 
opinion concerning the etiology of her PTSD and bilateral hearing 
loss, including specifically in terms of whether they may be 
attributable to her military service.  

During the scheduled VA examination in April 2010 for her 
acquired psychiatric disorder, the VA examiner additionally 
alleged that she is unemployable.  In Roberson v. Principi, 
251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that once a 
claimant:  (1)submits evidence of a medical disability, (2) makes 
a claim for the highest possible rating, and (3) submits evidence 
of unemployability, an informal TDIU claim is raised under 
38 C.F.R. § 3.155(a).  And as the Court more recently explained 
in Rice v. Shinseki, 22 Vet.App. 447 (2009), if the Board 
determines the TDIU claim requires further development before 
being adjudicated, the appropriate disposition is to remand 
the TDIU claim to the RO.  Remands to the RO generally are via 
the Appeals Management Center (AMC).  VA's Office of General 
Counsel also has indicated that remanding the derivative TDIU 
claim does not preclude the Board from going ahead and deciding 
the claim for a higher rating for the disability that formed the 
basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) 
and VAOGCPREC 12-2001 (July 6, 2001).

Here, the April 2010 VA examination indicates she has not been 
employed since January 1988.  In light of the subsequent grant of 
service connection as explained below, the Board is remanding her 
claim to obtain a medical opinion concerning whether the 
Veteran's PTSD precludes her from obtaining and maintaining 
substantially gainful employment so as to possibly warrant 
granting a TDIU.  

Additionally, further development is required before deciding the 
claim for service connection for bilateral hearing loss.  As 
indicated in the record, the Veteran was scheduled for a VA 
examination to determine the etiology of her bilateral hearing 
loss.  However, she failed to appear for the scheduled 
examination.  The record indicates the Veteran contacted the RO 
and provided a reason for her failure to appear and requested to 
be rescheduled for a VA examination.  Since the Veteran showed 
good cause for her failure to appear, the Board is remanding the 
claims for entitlement to a TDIU and service connection for 
bilateral hearing loss to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the Veteran if 
further action is required on her part.  However, the Board is 
going ahead and deciding her remaining claim for service 
connection for an acquired psychiatric disorder, including PTSD, 
since no further development is needed concerning this remaining 
claim.


FINDING OF FACT

It is as likely as not the Veteran's PTSD is the result of 
traumatic experiences during her military service, including as a 
result of a personal assault.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD was incurred in 
or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009); 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(5)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).

II.  Service Connection for PTSD

Service connection is granted if it is shown the Veteran has a 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  38 
U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 2009);  38 C.F.R. §§ 
3.303, 3.306 (2009).  To establish service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

In particular, the establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009) (i.e., DSM-IV); (2) 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in- service stressor.  38 
C.F.R. § 3.304(f) (2009).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis of 
PTSD - will vary depending upon whether the Veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records.  See e.g., Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 
128 (1997).  If VA determines the Veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 38 
C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, on the other hand, VA determines either that the Veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, then 
his lay testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates his 
testimony or statements.  Cohen v. Brown, 10 Vet. App. at 147; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board is not required to accept an appellant's uncorroborated 
account of his or her active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  Moreover, after-the-fact medical nexus 
evidence cannot be the sole evidence of the occurrence of the 
claimed stressor.  Moreau, 9 Vet. App. at 396.  Corroboration 
does not require, however, "that there be corroboration of every 
detail including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  Rather, an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his or 
her personal exposure.  For example, in Pentecost v. Principi, 16 
Vet. App. 124 (2002), the Court held that a veteran need not 
corroborate his actual physical proximity to (or firsthand 
experience with), and personal participation in, rocket attacks 
while stationed in Vietnam.

Furthermore, medical opinions in cases of personal assault for 
PTSD are exceptions to the general rule discussed in Moreau that 
an opinion by a medical professional based on a post-service 
examination cannot be used to establish the occurrence of a 
stressor.  See Patton v. West, 12 Vet. App. 272, 277 (1999).  See 
also 38 C.F.R. § 3.304(f); VA Adjudication Procedure Manual, M21-
1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), 
(e) (Aug. 1, 2006).  Because personal assault is an extremely 
personal and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In these situations, it is 
not unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims of 
this type of trauma may not necessarily report the full 
circumstances of it for many years after it occurred.  Thus, when 
a PTSD claim is based on a personal assault in service, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  38 
C.F.R. § 3.304(f); see also Patton, 12 Vet. App. at 277 and YR v. 
West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

The Court has set a relatively low bar for interpreting a claim 
for PTSD as one involving a personal assault stressor for which 
the provisions of 38 C.F.R. § 3.304(f) are applicable.  See, 
e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran 
alleged that his sergeant kicked him down a set of stairs).


The Court advised that the portions of the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c, provide 
"guidance on the types of evidence that may serve as 'credible 
supporting evidence' for establishing service connection of PTSD 
which allegedly was precipitated by a personal assault during 
military service."  Patton, 12 Vet. App. at 277.  The Court held 
that the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations [indeed, this is now 
codified at 38 C.F.R. § 3.304(f)(4)], and therefore, they bind VA 
decisions.  YR v. West, 11 Vet. App. at 398-99; Patton, 12 Vet. 
App. at 272.

Moreover, VA itself has defined personal assault very broadly to 
include an event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart 
iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21- 1MR, Part IV, Subpart ii., Ch. 1, Section 
D, part 17(a), (c) (Dec. 13, 2005).

As a consequence, it is important to address and consider the 
applicability, or at least the potential applicability, of 38 
C.F.R. § 3.304(f) in claims of entitlement to service connection 
for PTSD where the appellant describes any type of action or 
occurrence that could generally be described as constituting an 
"assault" or "harassment" during service, even if it is unclear 
whether the appellant is actually claiming PTSD based on that 
alleged assault or harassment.

Moreover, very recently, as of July 13, 2010, VA amended its 
rules for adjudicating disability compensation claims for PTSD 
contained at 38 CFR § 3.304(f) to relax the evidentiary standard 
for establishing the required in-service stressor in certain 
cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision 
adds to the types of claims that VA will accept through credible 
lay testimony, alone, as being sufficient to establish the 
occurrence of an in-service stressor without undertaking other 
development to verify the Veteran's account.  VA's specific PTSD 
regulation, § 3.304(f), previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to accept the 
occurrence of the claimed in-service stressor.  VA later amended 
its PTSD regulations to also accept the statements of Veterans 
who are former prisoners-of-war (POWs) and those with an in-
service diagnosis of PTSD as sufficient to establish occurrence 
of an in-service stressor if they are consistent with the places, 
types, and circumstances of service.  

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  However, as is the 
case here, the regulation amendment has no impact on PTSD 
stressors experienced during combat, internment as a POW, or as 
the result of personal/sexual assault.  

The Veteran has received the required DSM-IV diagnosis of an 
acquired psychiatric disorder, including PTSD.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); See also 38 C.F.R. § 3.304(f).  In 
this regard, VA outpatient reports from the late- 1990s until the 
past year, show ongoing evaluation and treatment for depression, 
as well as for PTSD following an initial diagnosis of that 
condition in June 2004.  Records from the Social Security 
Administration (SSA) further indicate that the Veteran has been 
in receipt of disability benefits from that agency since October 
1986, due to major depression, and personality disorder with 
secondary agoraphobia.  Moreover, the April 2010 VA examination 
specifically confirmed the diagnosis of PTSD.  

The determinative issues, then, are whether there is sufficient 
evidence for concluding that any alleged stressor actually 
occurred during service, and if so, whether there also is medical 
evidence linking her PTSD diagnosis to at least one confirmed 
stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In determining what will be necessary as sufficient corroborative 
information for confirmation of the alleged stressful experiences 
in this case (which, again, is the preliminary issue for 
consideration in confirming whether PTSD is associated with 
service), the Board notes initially that the record does not 
indicate participation in combat during service.  In particular, 
her Form DD-214 does not list of any of the commendations or 
awards that are considered to indicate conclusive evidence of 
involvement in combat during service.  See VA Adjudication 
Procedure Manual (M21-1), at Part VI, Change 112, para 
11.37(b)(1) (March 10, 2004).  See also VAOGCPREC 12-99 (Oct. 18, 
1999).  The Veteran does not argue the contrary.

Accordingly, it is necessary that the events claimed to have 
occurred therein are substantiated by sources other than her lay 
testimony.  Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  As 
mentioned, while STRs, personnel records and other service 
records generally provide essential information for purposes of 
attempting to independently corroborate a stressor, this inquiry 
is not limited to service records and in cases such as the 
present, in which the Veteran has provided an allegation of a 
personal assault, there are several sources of information in 
addition to service records that may be considered for purposes 
of stressor corroboration, as described under the provisions of 
38 C.F.R. § 3.304(f).

Here, the Veteran's account of her personal assault is not 
documented in her available service personnel records, despite 
numerous attempts to obtain confirmation of the stated assaults.  
Nonetheless, the Board finds there is sufficient confirmation of 
at least some of the events the Veteran alleges occurred during 
her service to permit granting service connection for her 
consequent PTSD.  

The Veteran has claimed stressful incidents occurred during her 
time in the military.  Specifically, during service as an 
enlisted man (the Veteran underwent a gender reassignment in 
1980s and changed her name and appearance from that of a man to a 
woman), she recalls being the victim of a "blanket party" 
during basic training.  Further, while stationed at Camp New 
Amsterdam in the Netherlands, she says she was repeatedly 
harassed verbally because of not fitting in, because of 
mannerisms or behaviors that were considered unusual or not 
gender-specific.  It is also indicated is that there was a 
subsequent incident in which the Veteran was sexually assaulted 
(inappropriately grabbed and touched) during service.  As an 
additional claimed stressor, the Veteran states that in 1964 
while having worked as part of a weapons loading crew, driving a 
truck towing ammunition to be loaded, another member of the crew 
pulled the Veteran out of the truck and physically assaulted the 
Veteran.  This incident occurred just outside the window of a 
commanding officer's office, although no action was taken in 
response.  She says homosexual epithets were shouted during the 
assault.  The Veteran further states that the same individual 
later delivered several verbal insults and struck the Veteran in 
the face.  In addition, the Veteran claims she received in-
service reports of oral and written reprimands from a commanding 
officer at Camp New Amsterdam between April 1963 and April 1966, 
which allegedly were for problems in performance of military 
duties that the Veteran has attributed to significant stress at 
that time.  

Under 38 C.F.R. § 3.304(f), where a PTSD claim is based on an in-
service personal assault, there are several sources of evidence 
other than from service records that may corroborate a veteran's 
account of a stressor incident -- to include evidence of behavior 
changes, such as a deterioration in work performance, or a 
request for a transfer to another duty assignment.  Thus, in 
accordance with the March 2007 remand directives, the AMC 
attempted to corroborate the Veteran's in-service stressors and 
claimed personal assault incidents by contacting the appropriate 
agencies.  Unfortunately, the claimed events are not documented 
in the available service personnel and service medical records.  
The RO/ AMC attempted to locate records pertaining to these 
personal assaults from the U.S. Army Crime Records Center and 
from the U.S. Army Criminal Investigation Division and no 
relevant records were found.  In a memo sent to the AMC dated 
April 2010, records of the Veteran concerning any criminal 
investigations conducted during her military service were 
negative.  

According to the Veteran's VA treatment records from July 2000 
through July 2009, the Veteran has sought almost constant 
treatment for her psychiatric disorders.  She also suffered from 
suicidal ideations in June 2008.  A 2001 report noted that the 
Veteran provided a long history of victimization due to her 
gender/sexual orientation.  Moreover, she has received private 
psychiatric help since July 1988 and continuing through March 
2002 from various private treatment providers including Drs. 
H.G., C.C., E.F. and J.T.  The Veteran has also provided records 
and correspondence from Johns Hopkins Hospital, Providence 
Center, Butler Hospital, Roger Williams General Hospital and the 
Community Mental Health Center from this same time period.  Those 
records note that the Veteran began the gender reassignment 
process in 1984, and that it was completed in 1988.  

The report of an August 1988 Social Security Administration 
examination further indicates that the Veteran began 
psychotherapy to address her gender issues as early as 1975, and 
that she reported a history of gender confusion since she was a 
child.  While she said she had started cross-dressing as early as 
six-years old, the Veteran denied cross-dressing in service.  She 
did not believe that her transexualism was discovered during her 
active service.

Regardless of the lack of in-service treatment for a psychiatric 
disorder and the inability of the RO/AMC to obtain some 
documentation to corroborate her alleged in service personal 
assault, the Board notes that other sources appear to corroborate 
parts of the Veteran's allegations.  As stated, in March 2007, 
the Board remanded this case specifically to determine whether 
the claim of personal assault during service resulted in the 
Veteran's current psychiatric disorders.  In April 2010, the 
Veteran reported for her VA examination specifically to determine 
whether her PTSD is related to her military service.  To this 
effect, the VA examiner specifically opined that the Veteran's 
"symptoms of PTSD, chronic, mild are more than likely as not 
related to her discrimination and assault in the military.  Based 
on the Veteran's self report, these symptoms were not apparent 
prior to her military service and currently contribute to her 
psychiatric symptom profile."  The VA examiner noted that he 
reviewed the entire claims file and the medical records of 
evidence.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  The Court also more recently indicated in Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008), that review of the 
claims file is not dispositive of the probative value of a 
medical opinion.  Rather, it is the information gathered from 
that review (or lack thereof) that is more determinative.  

Here, the outcome of this appeal essentially turns on whether the 
Veteran has presented credible evidence that she was assaulted in 
service.  The Board has no reason to doubt the credibility of the 
Veteran's statements.  Indeed, given the Veteran's life-long 
history of experiencing gender confusion, to include cross-
dressing as a child, undergoing psychotherapy for gender 
reassignment in 1975 (less than 10 years after service), and 
undergoing full gender reassignment in 1988, the Board certainly 
believes the Veteran when she says her mannerisms and affect were 
different when compared to fellow male service members.  Sadly, 
the Board also believes her when she recalls being harassed in 
service due to her being different.  It is also not difficult to 
fathom that this harassment escalated to some form of a physical 
assault.  

Moreover, the Veteran's allegations of assault are corroborated 
in part by a VA psychiatrist during the course of a VA 
psychiatric examination which was scheduled to specifically 
determine whether her PTSD is due to a personal assault in 
service.  And, as previously noted above, the examiner stated 
that her symptoms of PTSD are a result of an in-service assault.  

Finally, the existence of a stressor is not a medical 
determination, but for personal assault cases VA regulation 
states that a medical opinion may be obtained to determine 
whether an assault actually occurred.  See 38 C.F.R. § 
3.304(f)(VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred).  
Furthermore, as discussed above, the Court clarified in YR v. 
West, 11 Vet. App. at 398-99 and Patton v. West, 12 Vet. App. 
272, 277 (1999) that the general rule discussed in Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), that after-the-fact medical 
nexus evidence cannot establish the occurrence of the claimed in-
service stressor, does not apply to claims for PTSD based on 
personal assault.

Therefore, the Board finds that the April 2010 VA examiner 
reviewed and considered the Veteran's entire claims file and 
evidence of record in determining whether her PTSD is related to 
her military service.  So based on this favorable medical nexus 
opinion, which is not refuted, and with resolution of this doubt 
in the Veteran's favor, the Board must grant her claim for 
service connection for PTSD.  38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an 
absolutely accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology).

ORDER


The claim for service connection for PTSD is granted.  


REMAND

Although the Board sincerely regrets the additional delay a 
remand of the claims of entitlement to a TDIU and service 
connection for bilateral hearing loss may cause, it is necessary 
to ensure procedural due process and that there is a complete 
record upon which to decide these claims so the Veteran is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

As previously mentioned, the April 2010 VA examiner addressed the 
issue of whether she also is employable on account of the 
severity of her PTSD.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  Since, however, this additional claim was raised during 
her recent April 2010 VA examination for PTSD, the RO has not 
considered this additional claim, much less denied it.  
So it would be potentially prejudicial to the Veteran for the 
Board to consider this claim in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Concerning her claim of entitlement to service connection for 
bilateral hearing loss, a brief summary of the evidence or record 
is required.  In a December 2002 evaluation report from the 
Boston VA Medical Center (VAMC), it was indicated that the 
Veteran reported having had difficulty hearing in small groups, 
and where there was competing noise.  Audiological testing at 
that time demonstrated the presence of sufficient impairment in 
one or more audiometric frequencies in each ear, as to denote a 
hearing loss disability as defined for VA compensation purposes 
under 38 C.F.R. § 3.385.

This evidence as to the current claimed condition 
notwithstanding, the Veteran's STRs do not directly substantiate 
the presence of hearing loss, or otherwise provide an objective 
indication of incurrence or aggravation of hearing problems 
during service.  On comparison of audiograms conducted for 
service entrance and separation physicals, these findings were 
relatively normal, with only a slight increase in audiometric 
thresholds of some frequencies at separation.  However, in the 
above-mentioned 2002 evaluation report, the Veteran identified a 
history of significant in-service noise exposure from an 
occupational assignment over four years of having transported and 
loaded ammunition on aircraft in close proximity to jet engine 
noise.  And the absence of documented evidence of hearing loss in 
service does not preclude a claimant from establishing 
entitlement to service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Rather, service connection may 
nonetheless be granted when there is a post- service diagnosis of 
hearing loss, in addition to competent medical evidence 
establishing that this disability is causally related to military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  
See, too, Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 

As a result of this evidence of record, the March 2007 prior 
Board remand instructed the RO to schedule a VA audiological 
examination to determine whether the Veteran currently has a 
bilateral hearing loss disability, and if present, to evaluate 
whether this disorder is causally related to claimed in-service 
acoustic trauma.  See 38 U.S.C.A. § 5103A(d).  As previously 
noted, the Veteran failed to appear for the scheduled VA 
audiological examination, which resulted in the continued denial 
of her claim in the May 2010 SSOC.  A report of contact dated May 
18, 2010 noted that the Veteran called the RO and stated the 
reason she failed to appear for the examination was because of 
"the time of the appointment and the medications taken for 
PTSD."  The person who spoke with the Veteran stated the Veteran 
was informed the RO would "look into it and try to reschedule" 
her for another VA audiological examination.  However, the SSOC 
continuing to deny her entitlement to service connection for 
bilateral hearing loss was issued three days later on May 21, 
2010, on the grounds that she failed to appear for the scheduled 
examination and also failed to show good cause.  

The Board finds that the Veteran has shown good cause pursuant to 
38 C.F.R. § 3.655 as to her failure to appear for the VA 
audiological examination as evidenced by her phone call to the RO 
on May 18, 2010, prior to the issuance of the May 2010 SSOC.  The 
Veteran should be rescheduled for a VA audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter apprising 
her of the type of evidence and information 
needed to substantiate her derivative claim 
for a TDIU, including apprising her of her 
and VA's respective responsibilities in 
obtaining this supporting evidence.

2.  Schedule the Veteran for a VA 
compensation examination to determine whether 
the Veteran's PTSD precludes her from 
obtaining and maintaining substantially 
gainful employment given her prior work 
experience, level of education and training, 
etc.  

And to facilitate making these important 
determinations, the claims file, including a 
complete copy of this remand, must be made 
available to the examiner for review of the 
pertinent medical and other history.  

The Veteran is hereby advised that failure to 
report for this scheduled examination, 
without good cause, will have detrimental 
consequences on this pending claim.  
38 C.F.R. § 3.655 (2009).

3.  Also, reschedule the Veteran for a VA 
audiological examination, including an 
audiogram and Maryland CNC speech recognition 
test, to determine the nature, severity, and 
etiology of any current bilateral hearing 
loss she may have.  Conduct all diagnostic 
testing and evaluation needed to make these 
determinations.

The examiner is then requested to indicate 
whether the Veteran currently has bilateral 
hearing loss sufficient to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385.  
If this condition is present, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (i.e., 50 percent 
or greater probability) that the Veteran's 
bilateral hearing loss is etiologically 
related to military service, including 
especially any acoustic trauma from during 
service, and taking into consideration the 
medical, occupational and recreational 
history prior to and since service.  The 
examiner should discuss the rationale for all 
opinions expressed.

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  Also, in order to 
facilitate making these important 
determinations, the examiner should review 
the relevant medical history in the Veteran's 
claims file, including a complete copy of 
this remand. 

The Veteran is hereby advised that failure to 
report for this rescheduled examination, 
without good cause, will have detrimental 
consequences on this pending claim.  
38 C.F.R. § 3.655 (2009).

4.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Then adjudicate the derivative claim for 
a TDIU and the claim for service connection 
for bilateral hearing loss in light of this 
additional evidence.  If the claims are not 
granted to the Veteran's satisfaction, send 
her and her representative an SSOC and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these remaining 
claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


